Citation Nr: 1700190	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD), other than anxiety disorder.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1986 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Regarding service connection for an acquired psychiatric disorder, although the RO characterized the Veteran's claims as service connection for PTSD; the claims file reflects the Veteran having diagnoses of psychiatric disabilities other than PTSD.  The Board has expanded the Veteran's service connection claims to include consideration of whether service connection may be awarded for each of his diagnosed psychiatric disabilities.  The Court of Appeals for Veteran Claims has held that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board remanded claims in April 2015 for entitlement to service connection for chronic bronchitis and for a bilateral wrist disability.  The RO granted entitlement to service connection for a right wrist disability, by an April 2016 rating decision, and entitlement to service connection for chronic bronchitis, by a July 2016 rating decision.  Thus, this constitutes full grants of these claims previously before the Board and the Board no longer has jurisdiction over such claims.

The issue of entitlement to an earlier effective date for service connection for chronic bronchitis, to include as due to clear and unmistakable error, has been raised by the record in July 2016 and September 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for a left wrist condition is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's diagnosed depression is associated with his service-connected anxiety.

2.  The preponderance of the evidence indicates that the Veteran's anxiety and depression manifests in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment. 
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for depression, but only that psychiatric disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2015).

2.  The criteria for an initial rating of 30 percent for anxiety and depression, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for service connection for an acquired psychiatric disorder, the claim for depression is being granted.  Concerning the claim for PTSD, requisite notice was provided to the Veteran in an October 2007 letter to the Veteran.

The Veteran's claim for an increased rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

Service Connection, Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  

In this case, the Veteran has been diagnosed, and service connected, for anxiety.  A November 2015 VA psychiatric examiner indicated that the Veteran's current diagnosis of an unspecified depressive disorder is a residual of the anxiety symptomatology.  The examiner indicated that the Veteran does not satisfy the criteria for a PTSD diagnosis as he does not exhibit clinically significant trauma-related anxiety symptoms such as emotional and behavior avoidance, mood/cognition changes and hyperarousal.  The Board notes in this regard that there is no PTSD diagnosis of record.  The Veteran's private psychiatric records indicate that PTSD was discussed; however, there is no indication of such diagnosis consistent with diagnostic criteria.  Thus, the Board finds that the Veteran's depression is related to his service-connected anxiety; however, there is no diagnosis of PTSD for which to service-connect the Veteran.  But, as described below, the Veteran is being compensated for his psychiatric symptomatology of record, without any delineation between symptoms related to his (now) service-connected anxiety/depression and any claimed PTSD.

Increased Rating, Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's anxiety and depression is currently rated under Diagnostic Code 9413.  38 C.F.R. § 4.130.  Under this Code a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2015).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, the Veteran was afforded a VA authorized examination in August 2008.  The Veteran reported symptoms of depression, anger, irritability, paranoia, sleep disturbances, nightmares and panic attacks.  The Veteran was working as a pharmaceutical monitor and his relationship with his supervisor was good and with his co-workers was average.  Orientation was within normal limits; appearance and hygiene were appropriate; behavior was appropriate.  Affect
and mood were normal.  Communication, speech and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  There was no delusional history present at the time of examination.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking and memory were normal.  Suicidal ideation and homicidal ideation were absent.  The Veteran's GAF score was 70.  The examiner indicated that the best description of
the claimant's current psychiatric impairment was psychiatric symptoms which were not enough to interfere with social and occupational functioning or to require continuous medication.

The Veteran was afforded an additional examination in September 2010.  The Veteran reported that he was a clinical research associate for a pharmaceutical company and that his job was good.  His marriage was alright and he had two small children.  The Veteran reported anxiety, depression and insomnia.  He took Celexa and Xanax.  Orientation was within normal limits; appearance and hygiene were appropriate; behavior was appropriate.  He maintained good eye contact during the exam.  Affect and mood showed a flattened affect throughout.  Panic attacks were absent.  There was no suspiciousness present.  There was no delusional history present at the time of examination.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking and memory was normal.  Suicidal ideation and homicidal ideation was absent.  The GAF score was 75 to 80.  The best description of the claimant's condition was psychiatric symptoms controlled by continuous medication.

The Veteran was afforded an additional VA examination in November 2015.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he had been married for twenty years.  The Veteran reported close relationships with family and enjoying playing pool, golf, dining out, traveling and watching sports.  He denied problems at work and continued on at the pharmaceutical company where he had been working for twelve years; he lost no time from work due to his psychiatric disability.  The Veteran reported that he did not stick with his medication regimen and received no ongoing mental health treatment.  The Veteran reported symptoms of sleep disturbances, and anxiety-related procrastination at work.  The Veteran's active symptoms were depressed mood, anxiety, chronic sleep impairment and flattened affect.  The objective report mirrored the previous VA examination findings.  The Veteran's disability pattern reported/observed appeared to be consistent with a mild functional impact.  He expressed regular engagement in a variety of activities, adequate social functioning, and above average occupational functioning.  His main areas of impact of depression/anxiety appeared to be within himself, his marriage and with his 2 eldest daughters.

Additional post-service VA and private treatment records reflect similar symptomatology reflected in the VA and VA authorized examination reports.  However, in private treatment records dated December 2013 and July 2014, the Veteran reported suicidal ideation at times.

Upon review of the record, the Board finds that the preponderance of the evidence indicates that the Veteran's symptomatology more nearly approximates that contemplated in the 30 percent disability rating.  The Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment.  The Veteran is close to family and friends and he maintains a successful career with no time lost from work.  In this context, the Board notes that a private examiner indicated that the Veteran had suicidal ideation at times and examiner's reported the Veteran had a flat affect during examinations.  However, suicidal ideation has not been reported in other treatment records nor do GAF scores reflect this to be considered problematic or chronic.  Additionally, such singular symptomatology is not fully descriptive of the Veteran's level of overall functioning which has been considered and taken into account in the grant of the 30 percent rating.  Thus, difficulty in establishing and maintaining effective work relationships is not shown,  Further, the Veteran's depressed mood, anxiety, suspiciousness, occasional panic attacks and chronic sleep impairment are contemplated in the 30 percent disability rating.  

For the reasons set forth above, the Board finds that the Veteran's disability picture has not reflected symptomatology which more nearly approximates the criteria for a 50 percent rating, nor is the evidence on this point in relative equipoise.  As the criteria for the next higher, 50 percent rating have not been met, it logically follows that the criteria for the 70 percent rating or 100 percent rating-requiring a showing of symptoms of even greater severity-likewise have not been met.  Thus, the Board finds that the Veteran's PTSD symptomatology is best contemplated overall by the 30 percent criteria.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service-connection for depression is granted.

Entitlement to a 30 percent disability rating for the Veteran's anxiety and depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, remand is required for further development concerning the remaining issue of a left wrist disability.

Regarding the claim for service connection for a wrist condition, the Veteran was afforded a VA examination in conjunction with his claim in July 2008. The examiner evaluated the Veteran and diagnosed him with bilateral wrist strain, but did not provide any nexus opinion.  The Board found that such an opinion is required prior to adjudication of this claim.  The Veteran was afforded an additional VA examination in December 2015.  There was no etiological opinion offered, the examiner only indicated that the Veteran was treated for a right wrist condition during service but not a left wrist condition.  The Board notes that the Veteran contends he hurt both wrists during service, although only the right wrist was properly documented.  As such, a remand is necessary for a new VA examination.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's remand must be completed before readjudication of this claim. 

 Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left wrist disability.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any current left wrist disorder had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein. 

A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. 

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





_____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


